DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim 11 is objected to because of the following informalities:  “positioned closer the surface” in line 2 should be amended to “positioned closer to the surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 8, the limitation “wherein the temperature profile is indicative of whether the aircraft is operating in an appendix C icing-envelope or an appendix O icing-envelope” fails to comply with the enablement requirement because there is no discussion of how the temperature profile would be indicative of whether the aircraft is operating in either icing-envelope, and furthermore, even if it was clearly defined, this would just be an inherent quality of the temperature profile and does not further limit the structure of the apparatus.  
Claims 9-11 are dependent on claim 8 and do not correct the enablement issues of claim 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2015/0346122 by Stothers in view of US Patent Number 5,971,323 to Rauch. 

Regarding claim 1, Stothers discloses a multi-layered ice detector apparatus comprising:
A first heater strip configured to be mounted to a surface forming a ice detector apparatus (heater 202);
A plurality of temperature sensors coupled to at least one of the first heater strip and the second heater strip (temperature sensors 902 and 908), wherein the plurality of temperature sensors are configured to detect a temperature profile of the multi-layered ice detector apparatus, wherein the temperature profile is indicative of an extent of icing (see paragraph 41).  
Stothers does not disclose the first heater strip forming a first heater layer of the multi-layered ice detector apparatus, a second heater strip coupled in proximity to the first heater strip, the second heater strip forming a second heater layer of the multi-layered ice detector apparatus.  However, this limitation is taught by Rauch.  Rauch discloses an anti-icing system for an airfoil with a plurality of heater strips forming first and second layers of a multi-layered ice detector apparatus (see strips 24, 26, 34, 36, 44, 46 in Figure 2).  It would be obvious to a person having ordinary skill in the art to modify Stothers using the teachings from Rauch for additional heating and deicing and redundancy.

Regarding claims 2 (dependent on claim 1), 14 (dependent on claim 12), Rauch further teaches an electrically insulative layer disposed between the first heater layer and the second heater layer.  Column 4, lines 36-40 disclose “one or more layers of fiberglass fabric 54 which serve to insulate the strips from each other and to ensure that they are correctly positioned are positioned over the strips”.  

Regarding claims 3 (dependent on claim 2), 15 (dependent on claim 14), Rauch further teaches the electrically insulative layer is thermally conductive.  Fiberglass is thermally conductive.

Regarding claim 4 (dependent on claim 2), Rauch further teaches a third heater strip coupled in proximity to the second heater strip, the third heater strip forming a third heater layer of the multi-layered ice detector apparatus (Figure 3 shows 3 layers of carbon strips 24).  

Regarding claim 5 (dependent on claim 4), Stothers and Rauch do not disclose the electrically insulative layer is a first electrically insulative layer, the multi-layered ice detector apparatus further comprising a second electrically insulative layer disposed between the second heater layer and the third heater layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional fiberglass layers to better insulate the strips from each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 6 (dependent on claim 1), Stothers discloses the temperature profile comprising a spatial temperature map of the multi-layered ice detector apparatus.  Paragraph 43 discloses “By using multiple regions, a picture of regions having ice or water detected therein may be mapped, to enable an impingement profile to be built up”.  

Regarding claim 7 (dependent on claim 6), Stothers and Rauch do not disclose the plurality of temperature sensors is a first plurality of temperature sensors coupled to the first heater layer, the multi-layered ice detector apparatus further comprising a second plurality of temperature sensors coupled to the second heater layer.  However, Stothers discloses a plurality of temperature sensors (902, 908) attached to different heaters (202, 208), and Rauch teaches the placement of heating strips on different layers.  It would thus be obvious to a person having ordinary skill in the art to couple the temperature sensors to heaters on different layers in order to control different heaters in different orientations. 
Stothers and Rauch do not explicitly disclose wherein the spatial temperature map comprises a temperature depth parameter.  However, paragraph 43 of Stothers suggests that “By using multiple regions, a picture of regions having ice or water detected therein may be mapped, to enable an impingement profile to be built up”.  It would be obvious to a person having ordinary skill in the art to use depth as a parameter for the regions in order to build up a more accurate impingement profile.

Regarding claim 8 (dependent on claim 1), Stothers discloses the surface is an externals surface of an aircraft (wing 104), wherein the temperature profile is indicative of whether the aircraft is operating in an appendix C icing-envelope or an appendix O icing-envelope (temperature profiles that correspond to these icing envelopes would inherently be indicative of whether the aircraft is operating in these envelopes).  

Regarding claim 9 (dependent on claim 8), Stothers as modified by Rauch further teaches the surface is a leading edge of a structure of the aircraft (leading edge 106 of wing 104), wherein the first heater layer and the second heater layer are configured to extend around the leading edge (see Figures 2 and 3 of Stothers and Figure 1 of Rauch).

Regarding claims 10 (dependent on claim 8), 17 (dependent on claim 12), Stothers and Rauch do not disclose the second heater strip is a higher-powered heater strip than the first heater strip.  However, a heater strip that’s placed further away from the aircraft surface, such as the further layers in Rauch, would require more power in order to achieve the same effect on the surface.  It would thus be obvious to a person having ordinary skill in the art to modify Stothers and Rauch in order to provide higher power to the deeper heater strips in order to give the strips the same heating effectiveness as those that are closer to the surface.

Regarding claims 11 (dependent on claim 10) and 18 (dependent on claim 17), Rauch further teaches the second heater strip is configured to be positioned closer to the surface than the first heater strip in response to the multi-layered ice detector being mounted to the surface, and correspondingly wherein the first heater strip is configured to be positioned closer to ambient air than the second heater strip.  Figures 1 and 2 show that the bottommost heater layer is configured to be closer to the surface and the topmost heater layer is configured to be closer to the ambient air.  

Regarding claim 12, Stothers discloses an aircraft (100) comprising:
A first heater strip configured to be mounted to a surface forming an ice detector apparatus (heater 202);
A plurality of temperature sensors coupled to at least one of the first heater strip and the second heater strip (temperature sensors 902 and 908), wherein the plurality of temperature sensors are configured to detect a temperature profile of the multi-layered ice detector apparatus see paragraph 41; and
A controller operably coupled in electronic communication with the multi-layered ice detector apparatus, the controller comprising a processor, wherein a tangible, non-transitory memory is configured to communicate with the processor, wherein the tangible, non-transitory memory has instructions stored thereon that, in response to execution by the processor, cause the aircraft to perform operations comprising:
Determining, by the controller and based on the temperature profile, an icing condition of the aircraft; and
Selectively actuating, by the controller, individual heater layers of the multi-layered ice detector apparatus (paragraph 102 discloses “each of the heaters 202 to 214 is electrically coupled to a controller for controllably supplying power to each of the heaters”).  
Stothers does not disclose the first heater strip forming a first heater layer of the multi-layered ice detector apparatus, a second heater strip coupled in proximity to the first heater strip, the second heater strip forming a second heater layer of the multi-layered ice detector apparatus.  However, this limitation is taught by Rauch.  Rauch discloses an anti-icing system for an airfoil with a plurality of heater strips forming first and second layers of a multi-layered ice detector apparatus (see strips 24, 26, 34, 36, 44, 46 in Figure 2).  It would be obvious to a person having ordinary skill in the art to modify Stothers using the teachings from Rauch for additional heating and deicing and redundancy.

Regarding claim 13 (dependent on claim 12), Stothers and Rauch do not explicitly disclose determining the icing condition of the aircraft comprising determining whether the aircraft is in an appendix C icing-envelope or an appendix O icing-envelope.  However, paragraph 43 of Stothers suggests that “By using multiple regions, a picture of regions having ice or water detected therein may be mapped, to enable an impingement profile to be built up” and also controllably applying power to the different heaters (paragraph 62).  It would thus be obvious to a person having ordinary skill in the art to modify Stothers and Rauch to build an impingement profile for whatever icing conditions were desired and to controllably apply power to the different heater to address each icing condition as needed.  

Regarding claim 16 (dependent on claim 12), Stothers discloses the temperature profile being a spatial temperature map.  Paragraph 43 discloses “By using multiple regions, a picture of regions having ice or water detected therein may be mapped, to enable an impingement profile to be built up”.  
Stothers and Rauch do not disclose the plurality of temperature sensors is a first plurality of temperature sensors coupled to the first heater layer, the multi-layered ice detector apparatus further comprising a second plurality of temperature sensors coupled to the second heater layer.  However, Stothers discloses a plurality of temperature sensors (902, 908) attached to different heaters (202, 208), and Rauch teaches the placement of heating strips on different layers.  It would thus be obvious to a person having ordinary skill in the art to couple the temperature sensors to heaters on different layers in order to control different heaters in different orientations. 
Stothers and Rauch do not explicitly disclose wherein the spatial temperature map comprises a temperature depth parameter.  However, paragraph 43 of Stothers suggests that “By using multiple regions, a picture of regions having ice or water detected therein may be mapped, to enable an impingement profile to be built up”.  It would be obvious to a person having ordinary skill in the art to use depth as a parameter for the regions in order to build up a more accurate impingement profile.

Regarding claim 19, Stothers discloses an ice detection method of an aircraft, the method comprising:
Receiving, by a controller, a temperature profile from a plurality of temperature sensors (paragraph 102 discloses “The controller receives temperature sensor signals from each of the temperature sensors”) coupled to at least one of a first heater strip and a second heater strip (paragraph 102 discloses “each temperature sensor being thermally coupled to a respective heater”) mounted to an external surface of the aircraft (see Figures 2-3);
Determining, by the controller and based on the temperature profile, an icing condition of the aircraft (paragraph 43 discloses “By using multiple regions, a picture of regions having ice or water detected therein may be mapped, to enable an impingement profile to be built up”); and
Selectively actuating, by the controller and based on the icing condition, individual heaters (paragraph 102 discloses “each of the heaters 202 to 214 is electrically coupled to a controller for controllably supplying power to each of the heaters”).
Stothers does not disclose the heater strips collectively forming a multi-layered ice detector apparatus.  However, this limitation is taught by Rauch.  Rauch discloses an anti-icing system for an airfoil with a plurality of heater strips forming first and second layers of a multi-layered ice detector apparatus (see strips 24, 26, 34, 36, 44, 46 in Figure 2).  It would be obvious to a person having ordinary skill in the art to modify Stothers using the teachings from Rauch for additional heating and deicing and redundancy.
Furthermore, Stothers as taught by Rauch further teaches actuating individual heater layers of the multi-layered ice detector apparatus.  Stothers discloses a plurality of temperature sensors (902, 908) attached to different heaters (202, 208), and Rauch teaches the placement of heating strips on different layers.  It would thus be obvious to a person having ordinary skill in the art to couple the temperature sensors to heaters on different layers in order to control different heaters in different orientations. 

Regarding claim 20 (dependent on claim 19), Stothers discloses determining the icing condition of the aircraft comprises determining, by the controller, a heat flux of the multi-layered ice detector apparatus.  Paragraph 43 discloses “By using multiple regions, a picture of regions having ice or water detected therein may be mapped, to enable an impingement profile to be built up”, the picture of the regions provided by the temperature sensors would comprise a heat flux of the apparatus.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642